Grice, Justice.
While the preamble to the ordinance in question recites that the license fee named therein is to be known and designated as “parking space or use of street privileges,” an examination of the ordinance discloses that it is not a license fee for the parking space or use of street privileges in the City of Pembroke, but that it apparently is designed to place a charge upon every one who delivers, either by motor truck or otherwise, any article within said city, whether to store, warehouse, or dwelling, when the purpose thereof is to distribute products for the purpose of sale or disposition to the deliveree. Nothing is said in the ordinance about the use of the streets as a place of business; and the ordinance can not be sustained by anything ruled by the Court *604of Appeals in Bunn v. Atlanta, 67 Ga. App. 147 (19 S. E. 2d, 553), or by any reasoning on which the majority opinion in that case rests, or upon any authority relied on in that case. The instant case is in principle controlled by Wofford Oil Co. v. Boston, 170 Ga. 624 (154 S. E. 145), where this and related questions were discussed and decided.

Judgment reversed.


All the Justices concur.